PER CURIAM.
The lower tribunal departed from the essential requirements of law in failing to hold an evidentiary hearing before ordering blood testing in this paternity dispute, as required by Department of Health and Rehabilitative Services v. Privette, 617 So.2d 305 (Fla.1993). Petitioner’s motion for continuance should have been granted to facilitate the procedure set forth in Pri-vette, which also calls for the assistance of an appointed guardian ad litem in this *574case. Accordingly, the petition for certio-rari is GRANTED and the Circuit Court’s orders styled “Order” and “Order Compelling Genetic Testing” both dated January 6, 1999, and rendered January 13, 1999, are quashed.
JOANOS, PADOVANO and BROWNING, JJ., CONCUR.